Dismissed and Memorandum Opinion filed January 10, 2019.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00997-CV



                    IN THE INTEREST OF M.R., A CHILD


                    On Appeal from the 314th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2016-04856J

                 MEMORANDUM                      OPINION


      This is an attempted appeal from an order signed October 25, 2018. The
October 25, 2018 order is not a final appealable judgment because it does not dispose
of the parties or claims. Generally, appeals may be taken only from final judgments.
Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). When orders do not
dispose of all pending parties and claims, the orders remain interlocutory and
unappealable until final judgment is rendered unless a statutory exception applies.
Bally Total Fitness Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001); Jack B.
Anglin Co., Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992) (orig. proceeding).

      On December 10, 2018, notification was transmitted to the parties of this
court’s intention to dismiss the appeal for want of jurisdiction unless appellant filed
a response demonstrating grounds for continuing the appeal on or before December
21, 2018. See Tex. R. App. P. 42.3(a). Appellant did not file a response.

      We dismiss the appeal for lack of appellate jurisdiction.



                                        PER CURIAM




Panel consists of Chief Justice Frost and Justices Jewell and Bourliot.




                                          2